 

Exhibit 10.2

 

First Amendment to the

Waste Management Inc. 2014 Stock Incentive Plan

 

WHEREAS, Waste Management, Inc. (the “Company”) has adopted the Waste Management
Inc. 2014 Stock Incentive Plan (the “Plan”); and

 

WHEREAS, pursuant to Paragraph XIII of the Plan, the Board may amend the Plan at
any time, subject to any applicable stockholder approval requirements;

 

WHEREAS, the Board desires to amend the plan to remove certain share recycling
features therein for future transactions; and

 

NOW THEREFORE, effective as of May 12, 2020, the Plan is hereby amended in the
following respect:

 

  1. Subparagraph V(a) of the Plan shall be deleted in its entirety and replaced
with the following:

 

  (a) Shares Subject to the Plan and Award Limits. Subject to adjustment in the
same manner as provided in Paragraph XII with respect to shares of Common Stock
subject to Options then outstanding, the aggregate maximum number of shares of
Common Stock that may be issued under the Plan, and the aggregate maximum number
of shares of Common Stock that may be issued under the Plan through Incentive
Stock Options, shall not exceed 23,800,000 shares, plus (i) any shares of Common
Stock that, as of the Effective Date, are available for issuance under the Prior
Plan (and that are not subject to outstanding awards under the Prior Plan) and
(ii) any shares of Common Stock subject to outstanding awards under the Prior
Plan as of the Effective Date that are subsequently canceled or forfeited, or
terminate, expire or lapse for any reason or any shares of Common Stock that
otherwise subsequently become available under the Prior Plan. To the extent that
an Award lapses or the rights of its holder terminate, any shares of Common
Stock subject to such Award shall again be available for the grant of an Award
under the Plan. However, from and after May 12, 2020, shares surrendered in
payment of the exercise price or purchase price of an Award and shares withheld
for payment of applicable employment taxes and/or withholding obligations
associated with an Award shall be deemed issued and shall no longer be available
for the grant of an Award under the Plan. Shares surrendered or withheld prior
to May 12, 2020 in the circumstances described in the immediately preceding
sentence that were made once more available for issuance shall remain available
for the grant of an Award under the Plan. Notwithstanding any provision in the
Plan to the contrary, (i) the maximum number of shares of Common Stock that may
be subject to Awards denominated in shares of Common Stock granted to any one
individual during any calendar year may not exceed 1,500,000 shares and (ii) the
maximum amount of compensation that may be paid under all Performance Awards
denominated in cash (including the Fair Market Value of any shares of Common
Stock paid in satisfaction of such Performance Awards) granted to any one
individual during any calendar year may not exceed $7,000,000. The limitations
set forth in clauses (i) and (ii) of the preceding sentence shall be applied in
a manner that will permit Awards that are intended to provide
“performance-based” compensation for purposes of section 162(m) of the Code to
satisfy the requirements of such section, including, without limitation,
counting against such maximum number of shares, to the extent required under
section 162(m) of the Code and applicable interpretive authority thereunder, any
shares subject to Awards granted to Employees that are canceled or re-priced.
Notwithstanding any provision in the Plan to the contrary, the aggregate grant
date fair value (computed in accordance with applicable accounting rules) of all
Awards granted to any non-employee Director during any calendar year shall not
exceed $500,000.

 

 

 

 

In Witness Whereof, the Company has caused this Amendment to be executed on this
12th day of May 2020.

 

  Waste Management, Inc.       By: /s/ Courtney A. Tippy     Courtney A. Tippy  
  Vice President & Corporate Secretary

 



 

